13 N.Y.3d 899 (2009)
895 N.Y.S.2d 288
2009 NY Slip Op 91566
In the Matter of the Claim of JOHN D'ERRICO, Appellant,
v.
NEW YORK CITY DEPARTMENT OF CORRECTIONS, Respondent.
WORKERS' COMPENSATION BOARD, Respondent.
Court of Appeals of New York.
Decided December 17, 2009.
Appeal, insofar as taken from that portion of the Appellate Division order that affirmed the Workers' Compensation Board decision denying appellant's claim for benefits, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no appeal lies as of right from that part of the order absent the direct involvement of a substantial constitutional question; appeal, insofar as taken from that portion of the Appellate Division order that affirmed the decision of the Workers' Compensation Board denying appellant's request for reconsideration or full Board review, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that such portion of the order does not finally determine the proceeding within the meaning of the Constitution.